     Case: 1:19-cv-02590 Document #: 13 Filed: 11/18/19 Page 1 of 2 PageID #:58




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

Ali Nadzhafaliyev,                              )
                                                )
                         Plaintiff,             )
                                                )                Case No. 19 C 2590
                v.                              )
                                                )                Hon. Sharon Johnson Coleman
Daniel Dyslin, et al.,                          )
                                                )
                         Defendants.            )

                                                ORDER

        Plaintiff’s renewed motion for attorney representation [12] is denied without prejudice to
refiling should this action proceed to a point where counsel becomes necessary.

                                            STATEMENT

        Plaintiff Ali Nadzhafaliyev, formerly a civil detainee at Elgin Mental Health Center
(EMHC), brought this pro se civil rights action under 42 U.S.C. § 1983 concerning his involuntary
confinement at EMHC. By order dated October 10, 2019, the Court allowed Plaintiff to proceed
on his claims against six Defendants and informed Plaintiff that to proceed with the case he must
return completed USM-285 forms for each Defendant. (Dkt. 10, pg. 3.) Before the Court is
Plaintiff’s second motion for attorney representation. (Dkt. 12.)

        Although, “there is no right to court-appointed counsel in federal civil litigation,” Olson v.
Morgan, 750 F.3d 708, 711 (7th Cir. 2014), the Court may request that an attorney represent an
indigent litigant on a volunteer basis under 28 U.S.C. § 1915(e)(1). In deciding whether to recruit
counsel, the Court must engage in a two-step analysis: (1) has the plaintiff made a reasonable
attempt to retain counsel on his own or been effectively precluded from doing so; and, if so, (2)
given the factual and legal complexity of the case, does the plaintiff appear competent to litigate
the matter himself. Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007) (en banc). The analysis
does not focus solely on the plaintiff’s ability to try the case, but takes into consideration his ability
to gather evidence and prepare and respond to motions. Navejar v. Iyiola, 718 F.3d 692, 696 (7th
Cir. 2013). Factors to be considered include: (1) the stage of litigation, Romanelli v. Suliene, 615
F.3d 847, 852 (7th Cir. 2010); (2) plaintiff’s submissions to date, Olson, 750 F.3d at 712; (3)
plaintiff’s medical and mental health issues, id.; (4) whether plaintiff has been transferred to a
different facility, Junior v. Anderson, 724 F.3d 812, 815 (7th Cir. 2013); (5) plaintiff’s intelligence,
literacy, education, communication skills, and litigation experience, Pruitt, 503 F.3d at 655; and
(6) the complexity of the case, id. at 655-56.

        After considering the above factors, the Court concludes that solicitation of counsel is not
currently warranted. First, Plaintiff’s motion gives no indication that he has attempted to retain
     Case: 1:19-cv-02590 Document #: 13 Filed: 11/18/19 Page 2 of 2 PageID #:58




counsel on his own. Second, this case is in its preliminary stages and all that is required of Plaintiff
is that he return the completed USM-285 forms. If Plaintiff would like help with the forms, he may
seek assistance from the District Court’s Judge William J. Hibbler Memorial Pro Se Assistance
Program. Plaintiff should call (312) 435-5691 for further information about the program and to
make an appointment.

        Because this case is in its early stages, the Court has had little opportunity to assess
Plaintiff’s ability to litigate this case on his own. Nonetheless, the Court notes that Plaintiff has
demonstrated an ability to follow the Court’s instruction and his submissions have been
appropriate and clearly written to date, despite his representation that English is not his primary
language. Accordingly, Plaintiff’s motion for attorney representation is denied without prejudice
to renewal should this case progress to a point where counsel becomes necessary.


Date: 11/18/2019                                               /s/Sharon Johnson Coleman
                                                               Sharon Johnson Coleman
                                                               U.S. District Court Judge




                                                   2
